Citation Nr: 1647789	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO. 09-47 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss from September 17, 2007, to March 13, 2013, and a disability rating in excess of 20 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1960 to August 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In an April 2013 rating decision, the RO granted an increased 20 percent disability rating for the Veteran's hearing loss, effective from March 13, 2013. As this was not a full grant of the benefit sought on appeal, and the Veteran did not indicate that he agreed with the increased rating, his claim has remained on appeal. See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

In July 2013, the Veteran testified at a Travel Board hearing before a Veterans Law Judge. The undersigned noted the issue on appeal and engaged in a colloquy with the Veteran toward substantiation of this claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the claims file.

In January 2014 and March 2016, the Board remanded the claim for further development. There was substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders and has considered any additional relevant documents.


FINDINGS OF FACT

1. VA audiometric testing in February 2008 revealed a 53 decibel puretone threshold average in the right ear and 60 decibel puretone threshold average in the left ear. Speech discrimination was measured at 82 percent in the right ear and 84 percent in the left ear.

2. VA audiometric testing in March 2013 revealed a 64 decibel puretone threshold average in the right ear and 72 decibel puretone threshold average in the left ear. Speech discrimination was measured at 92 percent in the right ear and 72 percent in the left ear.

3. VA audiometric testing in February 2014 revealed a 65 decibel puretone threshold average in the right ear and 66 decibel puretone threshold average in the left ear. Speech discrimination was measured at 84 percent in the right ear and 78 percent in the left ear.

4. VA audiometric testing in April 2016 revealed a 66 decibel puretone threshold average in the right ear and 71 decibel puretone threshold average in the left ear. Speech discrimination was measured at 96 percent in the right ear and 78 percent in the left ear.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for bilateral hearing loss from September 17, 2007, to March 13, 2013, and a disability rating in excess of 20 percent thereafter have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).

Regarding claims for increased disability ratings, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). VA's duty to notify was satisfied by a January 2008 letter. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment records and VA medical records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The February 2008, March 2013, February 2014, June 2014, and April 2016 VA examiners all performed in-person audiological or vestibular examinations and collectively provided clear explanations in support of the opinions and findings. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). However, in addition to providing objective test results, a VA audiological examination report must address the functional effects caused by a hearing disability. Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). The VA examinations are responsive to the March 2016 Board remand directives and are adequate to decide the Veteran's increased rating claim on appeal. See Barr, 21 Vet. App. at 311. 

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

The Veteran contends that an increased disability rating for bilateral hearing loss is warranted because his hearing disability is more severe than the currently-assigned ratings. 

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016). The percentage ratings in the Rating Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016). The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

Diagnostic Codes (DCs) are assigned by the rating officials to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. See 38 C.F.R. § 4.7 (2016). When a question arises as to which of two ratings apply under a particular DC, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. See id. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran. 38 C.F.R. § 4.3. The Rating Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited. See 38 C.F.R. § 4.14 (2016).

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).

Hearing loss is evaluated under 38 C.F.R. § 4.85, DC 6100 using a mechanical formula. Disability ratings for service-connected hearing loss range from noncompensable to 100 percent and are determined by inserting numbers, which are assigned based on the results of audiometric evaluations, into Table VI in DC 6100. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). The Rating Schedule establishes eleven Roman numeral auditory acuity levels that range from Level I (essentially normal hearing acuity) to Level XI (profound deafness). Id. The level of auditory acuity is based on the average puretone threshold (derived from the results of puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 Hertz) and organic impairment of hearing acuity (measured by controlled speech discrimination test; Maryland CNC). See 38 C.F.R. § 4.85, Table VI. The columns in Table VI represent nine categories of decibel loss as measured by puretone threshold averages. The rows in Table VI represent nine categories of organic impairment of hearing acuity as measured by speech discrimination tests. The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the column that represents the relevant puretone threshold average with the row that represents the relevant speech discrimination test result. Id. 

Exceptional patterns of hearing impairment are provided for in 38 C.F.R. § 4.86 (2016). When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear is evaluated separately. 38 C.F.R. § 4.86(a). 

The percentage evaluation is derived from Table VII in 38 C.F.R. § 4.85 by intersecting the row that corresponds to the numeric designation for the ear with better hearing acuity (as determined by Table VI) and the column that corresponds to the numeric designation level for the ear with the poorer hearing acuity (as determined by Table VI). For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent. See id.

In February 2008, the Veteran underwent an audiological examination at a private medical facility requested by VA, which showed that the Veteran's puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
65
45
45
55
53
LEFT
35
70
70
65
60

Speech discrimination tests used the Maryland CNC word list and revealed speech recognition ability of 82 percent in the right ear and 84 percent in the left ear.

As noted above, Table VI in 38 C.F.R. § 4.85 combines the puretone average and the speech recognition scores to produce a numeric designation for each ear, which is inserted into Table VII in 38 C.F.R. § 4.85 to determine the correct disability level. The right ear had a puretone average of 53 decibels and a speech recognition score of 82 percent. It received a designation of IV under Table VI. See 38 C.F.R. § 4.85, Table VI. Because the left ear had a puretone average of 60 decibels and a speech recognition score of 84 percent, it received a designation of III under Table VI. Table VIa will not be taken into consideration for either ear because the puretone threshold in decibels are not above 55 decibels for each of the frequencies 1000, 2000, 3000, and 4000 Hertz. See 38 C.F.R. § 4.86(a). The intersection of row III for the better ear and column IV for the poorer ear on Table VII established that under the February 2008 VA examination the Veteran's hearing loss is entitled to a 10 percent disability rating. See 38 C.F.R. § 4.85, DC 6100.

The February 2008 VA examination report noted that the Veteran's chief complaint was bilateral hearing loss. The examination report did not indicate any other symptoms or functional impairments that the Veteran may have reported at the time of the examination. The VA examiner found that the functional impairment from the Veteran's bilateral hearing loss is difficulty hearing normal conversational speech.

In March 2013, the Veteran underwent a VA audiological examination which showed that the Veteran's puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
70
65
60
60
64
LEFT
55
75
80
80
72

Speech discrimination tests used the Maryland CNC word list and revealed speech recognition ability of 92 percent in the right ear and 72 percent in the left ear. The VA audiologist noted that he was unable to ensure that the right ear was adequately masked during the Maryland CNC testing for the left ear. He also noted that the right ear CNC score is "unmistakably valid" and if the left ear CNC score resulted in a lesser award than the left ear puretones alone, the Veteran should be rated on left ear puretones only.

The puretone numbers for both ears at 1000, 2000, 3000, and 4000 Hertz are each above 55 decibels, therefore Table VIa is also considered along with Table VI for each the right and left ear. See 38 C.F.R. § 4.86(a).The right ear had a puretone average of 64 decibels and a speech recognition score of 92 percent, therefore, it received a designation of II under Table VI and a V under Table VIa. See 38 C.F.R. § 4.85. Because the left ear had a puretone average of 72 decibels and a speech recognition score of 72 percent, it received a designation of VI under both Table VI and VIa. See id. The intersection of row V for the better ear and column VI for the poorer ear on Table VII established that under the March 2013 VA examination, the Veteran's hearing loss is entitled to a 20 percent disability rating. See id.

In the March 2013 VA examination the Veteran stated that his hearing loss affects all communicative situations. The VA examiner indicated that given the degree of the Veteran's peripheral sensitivity loss, it is reasonable to assume that the hearing loss will cause the Veteran difficulty in communicating in many situations, including informal conversations with friends and family, and difficulty comprehending while watching television. The VA examiner stated that although the Veteran will likely experience significant difficulty conversing in the presence of background noise, the Veteran did, however, communicate with relative ease when wearing his hearing aids. The VA examiner opined that the Veteran's hearing loss will not prevent him from gaining or maintaining meaningful employment.

In February 2014, the Veteran underwent a VA audiological examination which showed that the Veteran's puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
65
55
65
75
65
LEFT
40
70
75
80
66

Speech discrimination tests used the Maryland CNC word list and revealed speech recognition ability of 84 percent in the right ear and 78 percent in the left ear.

Similarly, because the right ear had a puretone average of 65 decibels and a speech recognition score of 84 percent, it received a designation of III under Table VI. See 38 C.F.R. § 4.85. The puretone numbers for the right ear at 1000, 2000, 3000, and 4000 Hertz are each above 55 decibels, therefore Table VIa is also considered along with table VI for the right ear. See 38 C.F.R. § 4.86(a). Table VIa resulted in a designation of V for the right ear. See 38 C.F.R. § 4.85. The greater of the two designations is inserted into Table VII, therefore; V is the correct right ear designation for application into Table VII. See 38 C.F.R. § 4.86(a). Because the left ear had a puretone average of 66 decibels and a speech recognition score of 78 percent, it received a designation of IV. See 38 C.F.R. § 4.85. The intersection of row IV for the better ear and column V for the poorer ear in Table VII established that under the February 2014 VA examination, the Veteran's hearing loss is entitled to a 10 percent disability rating. See Id.

The February 2014 VA examiner noted that the Veteran's hearing loss did not have an impact on ordinary conditions of daily life, to include the ability to work. The report also stated that the Veteran is claiming service connection for dizziness or vertigo. The examiner opined that hearing loss that is caused by noise exposure cannot cause dizziness or vertigo and further indicated that ENT (Ears, Nose, Throat) would need to provide an addendum opinion about the correlation between ear infections and dizziness or vertigo.

In the June 2014 addendum VA examination, the Veteran stated that starting ten years prior, he had dizziness whenever he bends over. The Veteran stated he had bilateral high-pitched intermittent tinnitus, a history of chronic ear infections, and that his dizziness was related to his chronic ear infections. The Veteran also indicated that he had frequent drainage of his right ear because of cholesteatoma. The VA examiner indicated that the Veteran's chronic drainage with repeat infections of the ear from the cholesteatoma was in the 1970's and was resolved with surgery. Furthermore, the Veteran's symptoms of dizziness only started ten years prior. Based on these facts, the VA examiner opined that it is unlikely that the Veteran's current dizziness is related to his cholesteatoma or chronic ear drainage in the 1970's, and that the pathophysiology of cholesteatoma should not necessarily lead to dizziness thirty years later. 

In April 2016, the Veteran underwent a VA audiological examination which showed that the Veteran's puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
65
55
65
80
66
LEFT
50
70
85
80
71

Speech discrimination tests used the Maryland CNC word list and revealed speech recognition ability of 96 percent in the right ear and 78 percent in the left ear.

The right ear puretone numbers at 1000, 2000, 3000, and 4000 Hertz are each above 55 decibels, therefore Table VIa is also considered along with Table VI. See 38 C.F.R. § 4.86(a). The right ear had a puretone average of 66 decibels and a speech recognition score of 96 percent during the April 2016 VA examination, it received a designation of II under Table VI. See 38 C.F.R. § 4.8. Table VIA resulted in a designation of V. The greater of the two designations is inserted into Table VII, therefore; V is the correct right ear designation for application into Table VII. See 38 C.F.R. § 4.86(a). Because the left ear had a puretone average of 71 decibels and a speech recognition score of 78 percent, it receives a designation of IV under Table VI. See 38 C.F.R. § 4.85. The intersection of designations V and IV on Table VII established that under the April 2016 VA examination, the Veteran's hearing loss is entitled to a 10 percent disability rating. See id.

The Veteran is competent to describe the effects of his hearing loss on his daily functioning, such as having difficulty understanding other people with background noise present, as described in the March 2013 VA examination report. See Layno v. Brown, 6 Vet. App. 465, 469. In the July 2013 Board hearing, the Veteran testified that due to his hearing loss, he is unable to comprehend words in certain situations, including at the movies or conversing during dinner. Similarly, in his November 2009 substantive appeal (VA Form 9), the Veteran asserted that he could not hear words, even with his hearing aids. He also alleged that audiometric evaluations do not test his hearing acuity correctly because he can only hear sounds, but not words. A statement by the Veteran's spouse in March 2008 noted that the Veteran's hearing is a big problem and that, when driving, he could not hear her at all because she is on the wrong side of his good ear in the car. Additional March 2008 statements from two of the Veteran's friends reflect that the Veteran is "very hard of hearing" and had a difficult time understanding well. 

Although the Veteran offered his own statements and the statements of others in support of the effects of his hearing loss, the Veteran has been provided objective, controlled speech discrimination tests using the appropriate VA-approved Maryland CNC word list during each of his VA audiological examinations. The speech discrimination test specifically assesses word comprehension and assigns a speech recognition ability percentage. The disability ratings are derived by a mechanical application of the rating schedule which incorporates both the puretone threshold average and the speech recognition ability percentage. Lendenmann, 3 Vet. App. at 349. The Veteran's March 2013 VA examination resulted in a 20 percent disability rating. The February 2008, February 2014, and April 2016 examinations all resulted in a 10 percent disability rating. The Board has considered the functional impact of the Veteran's disability and the results of the audiological examinations of record. Mechanical application of the Rating Schedule to the audiometric findings does not establish entitlement to a disability rating in excess of 10 percent from September 17, 2007, to March 13, 2013, and a disability rating in excess of 20 percent thereafter.

The preponderance of the evidence is against the claim for a higher rating for hearing loss. The impairment associated with this disability is contemplated by the rating criteria, which consider the average impairment resulting from a service-connected disability. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Absent audiometric and speech discrimination scores showing that the Veteran's hearing loss disability meets the schedular criteria for an increased rating, his reported functional impairment does not warrant a higher rating than is already assigned. See 38 C.F.R. § 4.85; Lendenmann, 3 Vet. App. at 349. Thus, the benefit-of-the-doubt rule does not apply, and entitlement to a disability rating in excess of 10 percent for bilateral hearing loss from September 17, 2007, to March 13, 2013, and a disability rating in excess of 20 percent thereafter, is denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55 (1990).

Extraschedular Considerations

The Board has considered whether the evaluation of the Veteran's bilateral hearing loss disability should be referred for extraschedular consideration. See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008). Because the ratings provided under the Rating Schedule are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not completely account for the Veteran's individual circumstances. Thun, 22 Vet. App. at 114. In exceptional situations where the rating is inadequate, the case may be referred for extraschedular consideration. Id. The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

In Thun, 22 Vet. App. at 115, the Court of Appeals for Veterans Claims (Court) held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Id. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability. See id. If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, in which case the assigned schedular evaluation is adequate and no referral is required. Id. Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Id. If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating. Id.

Referral for extraschedular consideration is not warranted. A comparison of the Veteran's bilateral hearing loss disability and the applicable rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b). This disability resulted in decreased hearing acuity and comprehension problems, including having difficulty hearing conversation and television volume. The Veteran does not report any symptoms associated with this disability that are not included in the rating criteria or have otherwise been left uncompensated or unaccounted for by his assigned schedular ratings. See 38 C.F.R. §§ 4.85, 4.86, DC 6100; see also Thun, 22 Vet. App. at 115. Moreover, in the April 2016 VA examination, the audiologist also stated that she was actually able to have a conversation with the Veteran about his case history and provide instructions to the Veteran even though the Veteran did not have his hearing aids with him. There is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

The record does not suggest that the collective or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria for the bilateral hearing loss disability. See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). The Board has fully considered all of the service-connected disabilities in concluding that referral for consideration on an extraschedular basis is not warranted.

Moreover, the Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case. Rice v. Shinseki, 22 Vet. App. 447 (2009). While the Veteran reports difficulty understanding and comprehending others and an impact on daily functioning as a result of his bilateral hearing loss, there is no indication in the record that the Veteran is rendered unemployable due to his service-connected disabilities. In the April 2016 VA examination report, the audiologist noted that the hearing loss should not greatly affect the Veteran's completion of physical or sedentary work or participation in social situations. Furthermore, the March 2013 VA examiner also opined that hearing loss will not prevent the Veteran from gaining or maintaining meaningful employment. Therefore, the issue of a TDIU is not reasonably raised by the record.


ORDER

A disability rating in excess of 10 percent for a bilateral hearing loss from September 17, 2007, to March 13, 2013, and a disability rating in excess of 20 percent thereafter, is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


